IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO DOMESTIC          : No. 625
                                        :
RELATIONS PROCEDURAL RULES              : CIVIL PROCEDURAL RULES DOCKET
                                        :
COMMITTEE                               :


                                   ORDER


PER CURIAM:



            AND NOW, this 22nd day of June, 2015, Elisabeth Bennington, Esquire,

Allegheny County, is hereby appointed as a member of the Domestic Relations

Procedural Rules Committee for a term of three years commencing June 25, 2015.